                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

ADRIENNE LUNG                                                               PLAINTIFF

v.                        CASE NO. 3:21-CV-00091-BSM

ARKANSAS METHODIST MEDICAL CENTER                                         DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 30th day of June, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
